In an action to recover damages for breach of an oral contract of employment for one year which is alleged to have provided for payment by defendants to plaintiff of a salary of $8,000, a bonus at the end of the year equal to 10% of the profits for that period, a sum equal to 10% of the enhancement of the value of appellants’ business and real estate upon the termination of the employment, or on an earlier sale of the business and property, and an option to purchase stock at the end of the year, defendants moved, pursuant to rule 107 of the Rules of Civil Practice, to dismiss plaintiff’s complaint on the grounds that plaintiff’s contract was unenforcible, as violative of the Statute of Frauds (Personal Property Law, § 31, subd. 1; § 85). Order denying motion to dismiss complaint affirmed,- with $10 costs and disbursements, with leave to defendants to answer within ten days from the entry of the order hereon. No opinion. Hagarty, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.